Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 28, 2019

                                      No. 04-19-00078-CV

                    NABORS DRILLING TECHNOLOGIES USA, INC.,
                                   Appellant

                                                 v.

                          Leslie Wayne RATLIFF and Shannon Ratliff,
                                         Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 15-05-00091-CVL
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        On February 13, 2019, this court notified the court reporter that the reporter’s record was
late. The court reporter responded to our notice by stating that the reporter’s record was not filed
because the court reporter was uncertain about the deadline and has not yet made arrangements
with appellant regarding payment for the reporter’s record. The court reporter requests an
additional thirty days to prepare the record.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. It is FURTHER ORDERED that the court reporter file the reporter’s record within
thirty (30) days of the date appellant files a response to this order. Further requests for
extension of time to file the reporter’s record will be disfavored. If appellant fails to respond
within the time provided, appellant’s brief will be due within thirty (30) days from the date of
this order, and the court will consider only those issues or points raised in appellant’s brief that
do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court